DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 3/5/21, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim encompasses a signal per se.
The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended (as seen in Applicant’s specification, ¶ 0086).  See MPEP 2111.01.  Here, the specification is silent regarding the scope of “machine-readable storage medium.” Therefore, given the broadest reasonable interpretation of the claim in light of the specification, the recited computer readable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory machine-readable storage medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claims 16-20 are rejected based upon the same rationale, wherein the claim language could include covering a signal per se.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A method for monitoring productivity metrics for a production cycle, the method comprising: 
configuring a user-defined worksite zone definition comprising a set of non- overlapping geospatially defined zones within a worksite; 
accumulating a set of production data points associated with a mobile asset, wherein one or more of the set of production data points comprise temporal instance data including: 
a timestamp, 
a geospatial location, and 
an asset identification corresponding to the mobile asset; 
assigning a temporal production status to the one or more of the set of production data points based upon the temporal instance data and at least one of a supplemental production data taken from a group consisting of: 
a current zone within the worksite occupied by the mobile asset,
a machine state reported by the mobile asset, and 
a time-correlated production cycle-segment status of a further mobile asset interacting with the mobile asset; 
determining a set of segment event instances from the set of production data points, wherein one or more of the set of segment event instances is assigned a segment instance type; 
assigning a segment event location to one or more of the set of segment event instances; 
presenting a site map of the worksite overlaid with the set of non-overlapping geospatially defined zones; and 
presenting the set of segment event instances, according to the assigned segment event location, on the site map of the worksite.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial interactions – e.g. business relations (e.g. analyzing how multiple business resources are performing for different areas of a worksite) or “mathematical relationships” (event instances here relate to… e.g. in claim 5 – counting and/or scoring productivity/performance/utilization at worksite locations; just mathematically scoring for each location is within “mathematical relationships”). Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the metrics of how the human agents are performing.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, there are no explicit additional elements at this time. Even if claim 1 is amended to recite additional elements of “by a computer” so that the presenting step is a computer displaying locations and scores/indicator, that would be (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer).
These elements of interface and a processing system (i.e. a computer) executing instructions, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h) (e.g. presenting map… overlaid with zones). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, if the claims are amended to include a computer, and the presence of “presenting” a map are “field of use” (MPEP 2106.05h) and (See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to a system (computing system) at step 1, which is a statutory category. Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. The limitations of processors; memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process comprising… includes an additional element – but is viewed as “apply it on a computer” at step 2a, prong 2 and step 2b. 
In addition, computer “accumulating a set of production data points” is a conventional computer function (See MPEP 2106.05(d)(II) . Electronic recordkeeping).
If independent claim 15 is amended to recite “non-transitory”, claim 15 is directed to an article of manufacture at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and claim 8 and is rejected for the same reasons at step 2a, prong one, 2a, prong 2, and step 2b. The claim is not patent eligible. 
Claims 2, 9, 16 narrow the abstract idea by stating that the definition of the worksite zones change. Claims 3-5, 10-12, 17-19 narrow the abstract idea by doing a further count within a zone (e.g. providing a productivity metric). Claims 3, 10, 17 has an additional element of “presenting” indicators, but it just presents the calculated information from the abstract idea (e.g. numbers, metrics for productivity). Claims 6, 13, 20 narrows the abstract idea by stating the source of the data and describing statuses as “load” or “dump” statuses. Claims 7, 14 narrow the abstract idea by describing statuses as related to engine operating state or a load actuator state.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘726 (US 2019/0370729) and Sugihara (US 2016/0247395).
Concerning claim 1, Ha ‘726 discloses:
A method for monitoring productivity metrics for a production cycle (Ha 726 – see par 8 - In another aspect, the present disclosure is related to a non-transitory computer-readable medium storing instructions that include one or more instructions that, when executed by one or more processors of a device; See par 47 - As further shown in FIG. 9, and by reference number 940, the user device may provide for display, to the site foreman, a user interface that provides material delivery productivity information for a particular dump truck on the job site), the method comprising: 
configuring a user-defined worksite zone definition comprising a set of non- overlapping geospatially defined zones within a worksite (Ha 726 – See par 18 - the site foreman may utilize a finger or a stylus with the user interface to create multi-polygon geographical boundaries or geo-fences that represent the load zones); 
accumulating a set of production data points associated with a mobile asset, wherein one or more of the set of production data points comprise temporal instance data (Ha 726 – see par 30 - As shown in example implementation 700 of FIG. 7, and by reference number 710, the management platform may receive, from user devices associated with the machines and over a time period (e.g., in minutes, hours, days, weeks, etc.), location information associated with the user devices and the machines. In some implementations, the location information for the machines may be the same as associated user devices since the user devices may be physically provided in the machines. In some implementations, the management platform may continuously track locations of all machines working on the job site based on locations (e.g., global positioning system (GPS) coordinates) of the user devices provided in the machines) including: 
a timestamp (Ha 726 – see par 32 – in FIG. 8, the management platform may determine that the dump truck status is loading when the location of the dump truck is within a particular distance (e.g., B centimeters, meters, etc.) of a matching material load zone (e.g., a load zone that includes the material assigned to the dump truck) for more than a particular time period (e.g., A seconds, minutes, etc.). In some implementations, the dump truck may include sensors (e.g., communicating with the management platform and/or the user device) that provide information indicating whether the dump truck has received a load), 
a geospatial location (Ha 726 – see par 30 - As shown in example implementation 700 of FIG. 7, and by reference number 710, the management platform may receive, from user devices associated with the machines and over a time period (e.g., in minutes, hours, days, weeks, etc.), location information associated with the user devices and the machines. In some implementations, the management platform may continuously track locations of all machines working on the job site based on locations (e.g., global positioning system (GPS) coordinates)), and 
an asset identification corresponding to the mobile asset (Ha 729 – See par 24, 31 - For example, assume that user devices are provided in dump truck M, dump truck P, and excavators shown in FIG. 7. In such an example, the management platform may track the locations of dump truck M, dump truck P, and the excavators based on the locations of user devices provided in dump truck M, dump truck P, and the excavators); 
assigning a temporal production status to the one or more of the set of production data points based upon the temporal instance data and at least one of a supplemental production data taken (the language here means just one from the following group is required
Ha 726 – see par 43 - As further shown in FIG. 8, the management platform may determine a quantity of material delivery cycles for the dump truck by adding a quantity of times that the dump truck includes consecutive loading, hauling, dumping, returning, and entering statuses (e.g., as indicated by reference numbers 810, 820, 830, 840, and 850) over the time period.) from a group consisting of: 
a current zone within the worksite occupied by the mobile asset (Ha 726 – see par 32-33 – matching material load zone; determining struck status outside a zone; see par 34 – determine dumping of a matching material dump zone; See e.g. FIG. 7 – zones A, B, Y, Z ), 
a machine state reported by the mobile asset (Ha 726 – see par 33-36 – determine truck status (hauling, dumping, returning to load zone; entering load zone again)l; See par 43 - 3] As further shown in FIG. 8, the management platform may determine a dump count for the dump truck by adding a quantity of times that the dump truck includes consecutive loading, hauling, and dumping statuses (e.g., as indicated by reference numbers 810, 820, and 830) over the time period), and 
a time-correlated production cycle-segment status of a further mobile asset interacting with the mobile asset (Ha 726 – see par 44 – quantities of material delivery cycles for dump trucks).
	Ha ‘726 discloses that the trucks may travel along routes and even shows this relative to the various zones (See par 44-45, FIG. 9) which can be for a material delivery cycle (See FIG. 8). 

    PNG
    media_image1.png
    410
    341
    media_image1.png
    Greyscale

However, it does not appear to explicitly assign segment instance types it appears, as the claim recites:
“determining a set of segment event instances from the set of production data points, wherein one or more of the set of segment event instances is assigned a segment instance type;
assigning a segment event location to one or more of the set of segment event instances.”
	Sugihara in combination with Ha ‘726 discloses:
determining a set of segment event instances from the set of production data points, wherein one or more of the set of segment event instances is assigned a segment instance type (Sugihara – see par 115, FIG. 5, 7, 10 - The dump track 20 arrives at the unloading site DPA, and unloads the load at the unloading site DPA. In the embodiment, a cycle of the carrying operation of the dump track 20 is a series of work operations in which the dump track 20 starts from a predetermined place to the loading site LPA, loads a load at the loading site LPA, arrives at the unloading site DPA, and unloads the load. A cycle may be defined as work operations in which the starting point is a position at which the dump track 20 starts loading a load at a loading site, for example, finishes unloading operation, and then arrives at a loading site; see par 131, FIG. 7 – route identification process (e.g. CSa, CSb, CSc); course list of plurality of routes in a mine; plurality of nodes and positions with links between nodes; see par 132 -  the management side processor 12 derives indices of the production efficiency of the dump track 20 on a plurality of the routes CS for evaluation.)

    PNG
    media_image2.png
    557
    800
    media_image2.png
    Greyscale

assigning a segment event location to one or more of the set of segment event instances (Sugihara – see par 124, FIG. 6 - n the example illustrated in FIG. 6, the registered route CS includes a plurality of specific sections SC1, SC2, . . . SC17. The specific sections SC1, SC2, . . . SC17 are portions where the characteristics, the orientation and the gradient, for example, are recognized as almost the same in the registered route CS; See par 161-162, FIGS. 10-11 display operation information in association with sections of route);

    PNG
    media_image3.png
    555
    761
    media_image3.png
    Greyscale
 
presenting a site map of the worksite overlaid with the set of non-overlapping geospatially defined zones (Ha 726 - FIG. 9 –overlaid progress/productivity (e.g. 10/100; 26/50); see par 46 - As further shown in FIG. 9, and by reference number 930, the user device may provide for display, to the site foreman, a user interface that provides, in real time, current dump counts at the dump zones of the job site. For example, the user interface may indicate that ten (10) loads of sand have been dumped at dump zone Y, and that ninety (90) more loads of sand are needed at dump zone Y. The user interface may also indicate that twenty-six (26) loads of stone have been dumped at dump zone Z, and that twenty-four (24) more loads of stone are needed at dump zone Z.); and 

    PNG
    media_image4.png
    410
    341
    media_image4.png
    Greyscale

presenting the set of segment event instances, according to the assigned segment event location, on the site map of the worksite (Sugihara – see par 124, FIG. 6 - In the example illustrated in FIG. 6, the registered route CS includes a plurality of specific sections SC1, SC2, . . . SC17. The specific sections SC1, SC2, . . . SC17 are portions where the characteristics, the orientation and the gradient, for example, are recognized as almost the same in the registered route CS; See par 161-162, FIGS. 10-11 display operation information in association with sections (e.g. SC1-SC7) of route (e.g. route A))

    PNG
    media_image3.png
    555
    761
    media_image3.png
    Greyscale
 
Both Ha ‘726 and Sugihara are analogous art as they are directed to information systems related to machines at worksites and productivity of machines (see Ha ‘726 Abstract; Sugihara Abstract; par 133, 151). Ha ‘726 discloses that the trucks may travel along routes and even shows this relative to the various zones (See par 44-45, FIG. 9) which can be for a material delivery cycle (See FIG. 8). Sugihara improves upon Ha ‘726 by explicitly disclosing identifying different routes, and having different sections of a route that are named/assigned. Sugihara also discloses all kinds of various data for various sections of the routes (See e.g. FIG. 11 – traveling time; fuel per unit time; FIG. 13 loads per unit time; FIG. 15-19 – time per unit cycle). One of ordinary skill in the art would be motivated to further include identifying different routes, segments, and links on travel paths on a display screen to efficiently improve upon the interface of Ha ‘726 that includes a route along with productivity information (e.g. 10/100 loads complete in FIG. 9) with various zones/geofences by providing further route/segment information. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of displaying productivity information for routes and zones (see par 44-45, FIG. 9) in Ha ‘726 to further explicitly have various segments and routes identified for the work being performed as disclosed in Sugihara, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 8, Ha ‘726 discloses:
A computing system (Ha 726 – Ha ‘726 – see par 8 - In another aspect, the present disclosure is related to a non-transitory computer-readable medium storing instructions that include one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to receive, from a first user device, information identifying the job site, a load zone of the job site, a dump zone of the job site, a quantity of loads, and a material associated with the load zone and the dump zone; See par 47 - As further shown in FIG. 9, and by reference number 940, the user device may provide for display, to the site foreman, a user interface that provides material delivery productivity information for a particular dump truck on the job site; see par 67 - In some implementations, processor 1220 includes one or more processors capable of being programmed to perform a function.) comprising: 
one or more processors (Ha ‘726 – see par 8 - In another aspect, the present disclosure is related to a non-transitory computer-readable medium storing instructions that include one or more instructions that, when executed by one or more processors of a device; see par 71 - Device 1200 may perform these processes based on processor 1220 executing software instructions stored by a non-transitory computer-readable medium, such as memory 1230 and/or storage component 1240. A computer-readable medium is defined herein as a non-transitory memory device. A memory device includes memory space within a single physical storage device or memory space spread across multiple physical storage devices); and 
one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (Ha ‘726 – see par 8 - In another aspect, the present disclosure is related to a non-transitory computer-readable medium storing instructions that include one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to receive, from a first user device, information identifying the job site, a load zone of the job site, a dump zone of the job site, a quantity of loads, and a material associated with the load zone and the dump zone.) comprising:
The remaining limitations are similar to claim 1 above. Claim 8 is rejected for similar reasons as claim 1 above.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

Concerning independent claim 15, Ha ‘726 discloses:
A machine-readable storage medium having machine executable instructions stored thereon that, when executed by one or more processors, direct the one or more processors to perform a method comprising (Ha 726 – Ha ‘726 – see par 8 - In another aspect, the present disclosure is related to a non-transitory computer-readable medium storing instructions that include one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to receive, from a first user device, information identifying the job site, a load zone of the job site, a dump zone of the job site, a quantity of loads, and a material associated with the load zone and the dump zone; See par 47 - As further shown in FIG. 9, and by reference number 940, the user device may provide for display, to the site foreman, a user interface that provides material delivery productivity information for a particular dump truck on the job site; see par 67 - In some implementations, processor 1220 includes one or more processors capable of being programmed to perform a function.) 
The remaining limitations are similar to claim 1 above. Claim 15 is rejected for similar reasons as claim 1 above.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

	Concerning claim 2, Ha ‘726 discloses:
The method of claim 1, wherein the current zone is determined by applying the geospatial location to the user-defined worksite zone definition comprising the set of non-overlapping geospatially defined zones within the worksite (Ha 726 – see par 18 - In some implementations, the site foreman need not create load zones, and the load zones may be automatically defined by a location of a machine that performs the loading (e.g., an excavator, a loader, and/or the like).
Claims 9, 16 recite limitations similar to claim 2. Claims 9, 16 are rejected for the same reasons.

	Concerning claim 3, Ha ‘726 and Sugihara disclose:
The method of claim 1 further comprising: 
generating a segment type-specific count corresponding to the set of segment event instances of the segment instance type having the segment event location within a first zone of the set of non-overlapping geospatially defined zones of the site map (Ha 726 – See par 43 - As further shown in FIG. 8, the management platform may determine a dump count for the dump truck by adding a quantity of times that the dump truck includes consecutive loading, hauling, and dumping statuses (e.g., as indicated by reference numbers 810, 820, and 830) over the time period; See par 44 - In some implementations, the material delivery productivity information may include information indicating dump counts for dump trucks, quantities of material delivery cycles for dump trucks (“13” on FIG. 9 on the left);
See also Sugihara – See par 124, FIG. 6 – section SC2 – can totalize for specific sections, the “number of times of traveling, the traveling time, and operation information”); and
simultaneously presenting: a visual indicator of the first zone on the site map; and a numerical indicator of the segment type-specific count, on the site map, within the first zone on the site map (Ha 726 – see FIG. 9, par 46 - user interface may indicate that ten (10) loads of sand have been dumped at dump zone Y, and that ninety (90) more loads of sand are needed at dump zone Y. The user interface may also indicate that twenty-six (26) loads of stone have been dumped at dump zone Z, and that twenty-four (24) more loads of stone are needed at dump zone Z. See par 84 – information identifying job site may also include quantity of material delivery cycles).
Claims 10 and 17 recite limitations similar to claim 3. Claims 10, 17 are rejected for the same reasons.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

	Concerning claim 4, Ha ‘726 and Sugihara discloses:
The method of claim 3 wherein the segment type-specific count includes instances of the segment instance type that are located within a location of the first zone (Ha 726 – see par 84 - the management platform may provide, to a user device associated with a foreman of the job site, information identifying the dump count of the material and the quantity of material delivery cycles, may provide, to a user device associated with the machine, an update to the information indicating that the load zone, the dump zone, the quantity of loads; See also par 124, FIG. 6 – can have a section (i.e. segment) SC5 that combines multiple nodes and links together (e.g. LK5-LK7) so that the section (SC5) that is all within one larger area).
Claims 11 and 18 recite limitations similar to claim 4. Claims 11, 18 are rejected for the same reasons.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

	Concerning claim 5, Ha ‘726 discloses:
The method of claim 3 further comprising: 
generating a total count value of instances of the segment instance type that are located within the first zone (Ha 726 – See par 32 - In some implementations, and as indicated by reference number 810 in FIG. 8, the management platform may determine that the dump truck status is loading when the location of the dump truck is within a particular distance (e.g., B centimeters, meters, etc.) of a matching material load zone (e.g., a load zone that includes the material assigned to the dump truck) for more than a particular time period (e.g., A seconds, minutes, etc.)); and 
displaying the total count value (Ha 726 – see par 43 - As further shown in FIG. 8, the management platform may determine a dump count for the dump truck by adding a quantity of times that the dump truck includes consecutive loading, hauling, and dumping statuses (e.g., as indicated by reference numbers 810, 820, and 830) over the time period.).
Claims 12 and 19 recite limitations similar to claim 5. Claims 12, 19 are rejected for the same reasons.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

	Concerning claim 6, Ha ‘726 discloses:
The method of claim 1, wherein the supplemental production data comprises the machine state reported by the mobile asset, and wherein the temporal production status is a load status or a dump status (Ha 726 – see par 30 - the machines may include sensors (e.g., that communicate with the management platform and/or user devices) that provide information indicating how many times a dump truck received a load, how many times a dump truck dumps a load, how many times an excavator bucket engages the ground, is filled, and is emptied, and/or the like.).
Claims 13 and 20 recite limitations similar to claim 6. Claims 13, 20 are rejected for the same reasons.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

	Concerning claim 7, Ha ‘726 discloses:
The method of claim 6, wherein the machine state is an engine operating state or a load actuator state (Ha 726 – see par 69 - Additionally, or alternatively, input component 1250 may include a sensor for sensing information (e.g., a global positioning system (GPS) component, an accelerometer, a gyroscope, and/or an actuator); See also Sugihara par 58 – management apparatus 10 collects operation state/information including “engine water temperature”; See par 64 – information about vehicle state includes information about the engine).
Claim 14 recite limitations similar to claim 7. Claim 14 is rejected for the same reasons.
It would have been obvious to combine Ha ‘726 and Sugihara for the same reasons as claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montaser et al, “Truck+ For Earthmoving Operations,” 2014, Journal of Information Technology in Construction (ITcon), Vol. 19, No. 25, pages 412-433 – directed to estimating productivity for trucks conducting earthmoving operations (See page 414, FIG. 1)
Halepatali (US 2017/0286886) – directed to tracking machine on worksite and segmenting a route of the machine (see Abstract)
Durst (US 2010/0312599) – directed to measuring productivity of machine in number of cycles that a machine in geo-fence “B” has loaded material (See par 6, 31)
Collins (US 2018/0174377) – directed to determining phases of work cycles of trucks (See abstract)
Takeda (US 2015/0178859) – directed to collecting time of positioning of dump trucks and loading machines in a cycle (See e.g. FIG. 8, par 68-70)
Smith (US 2018/0018880) – directed to managing routes for worksites (See abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619